Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 1 of 14 PageID 224



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   RODERICK R. LESTER,

                     Petitioner,

   vs.                                         Case No.:   3:18-cv-1076-J-32JBT
                                                           3:17-cr-76-J-32JBT
   UNITED STATES OF AMERICA,

                     Respondent.


                                       ORDER

         This case is before the Court on Petitioner Roderick Lester’s Second

   Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

   Sentence. (Civ. Doc. 13). 1 Petitioner was convicted of one count of Hobbs Act

   robbery and one count of possession of a firearm by a convicted felon. He raises

   six grounds for collateral relief, but the gravamen of each is generally the same:

   that there was insufficient evidence of a connection with interstate commerce

   to support his convictions. The United States filed a response in opposition.

   (Civ. Doc. 14). Petitioner filed a reply. (Civ. Doc. 17). Thus, the matter is ripe

   for a decision.




   1
         Citations to the record in the criminal case, United States vs. Roderick R.
   Lester, No. 3:17-cr-76-J-32JBT, will be denoted “Crim. Doc. __.” Citations to the
   record in the civil § 2255 case, No. 3:18-cv-1076-J-32JBT, will be denoted “Civ.
   Doc. __.” The Court will cite the page number designated by CM/ECF.


                                           1
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 2 of 14 PageID 225



           Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the

   Court has determined that an evidentiary hearing is not necessary to decide the

   motion. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing on a § 2255 motion is not required when the petitioner

   asserts allegations that are affirmatively contradicted by the record or patently

   frivolous, or if in assuming that the facts he alleges are true, he still would not

   be entitled to any relief). For the reasons set forth below, Petitioner’s Second

   Amended § 2255 Motion is due to be denied.

      I.     Background

           On August 9, 2017, a federal grand jury returned a three-count

   superseding indictment against Petitioner. (Crim. Doc. 7, Superseding

   Indictment). Count One charged Petitioner with Hobbs Act robbery, in violation

   of 18 U.S.C. §§ 1951(a) and (b). Count Two charged him with brandishing a

   firearm in relation to a crime of violence, in violation of § 924(c). Count Three

   charged him with possession of a firearm by a convicted felon, in violation of §§

   922(g)(1) and 924(a).

           On February 8, 2018, Petitioner pleaded guilty to Counts One and Three

   under a written plea agreement. (Crim. Doc. 33, Plea Agreement; Crim. Doc.

   59, Plea Transcript). Petitioner admitted that, while taking a Michelin tire from

   Glover’s New and Used Tire Store without paying for it, he pointed a Taurus

   pistol at a store employee when the employee tried to stop him. (Crim. Doc. 33




                                           2
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 3 of 14 PageID 226



   at 20-21; Crim. Doc. 59 at 21-22). Petitioner admitted that Glover’s was a

   business engaged in interstate commerce, and that his actions delayed,

   interrupted, or affected interstate commerce. (Crim. Doc. 33 at 18, 22; Crim.

   Doc. 59 at 23, 25). The Magistrate Judge who presided over the change-of-plea

   colloquy recommended that

         [a]fter cautioning and examining Defendant under oath concerning
         each of the subjects mentioned in Rule 11, I determined that the
         guilty plea was knowledgeable and voluntary, and that the offense
         charged is supported by an independent basis in fact containing
         each of the essential elements of such offense.

   (Crim. Doc. 34, Report and Recommendation Concerning Plea of Guilty).

   Without objection, the Court accepted Petitioner’s guilty plea and adjudicated

   him accordingly. (Crim. Doc. 36, Acceptance of Guilty Plea).

         A few months later, the Court held a combined sentencing and revocation-

   of-supervised-release hearing. (Crim. Doc. 60, Sentencing and Revocation

   Transcript). The Court sentenced Petitioner to concurrent terms of 84 months

   in prison as to Counts One and Three of the Superseding Indictment. (Id. at 44).

   Petitioner also admitted to violating the conditions of supervised release in

   another case, No. 3:10-cr-296-J-32JBT. (Id. at 2-7). The Court imposed a

   consecutive term of 16 months in prison for the violation, resulting in a total

   sentence of 100 months’ imprisonment. (Id. at 45).

         The Court entered judgment on July 2, 2018. (Crim. Doc. 48, Judgment).

   Petitioner did not file a notice of appeal. Less than one year later, Petitioner




                                          3
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 4 of 14 PageID 227



   timely initiated the § 2255 proceedings.

      II.     Law

            Under Title 28, United States Code, Section 2255, a person in federal

   custody may move to vacate, set aside, or correct his sentence. Section 2255

   permits such collateral challenges on four grounds: (1) the imposed sentence

   was in violation of the Constitution or laws of the United States; (2) the court

   did not have jurisdiction to impose the sentence; (3) the sentence exceeded the

   maximum authorized by law; or (4) the imposed sentence is otherwise subject

   to collateral attack. 28 U.S.C §2255(a) (2008). Only jurisdictional claims,

   constitutional claims, and claims of error that are so fundamental as to cause a

   complete miscarriage of justice will warrant relief through collateral attack.

   United States v. Addonizio, 442 U.S. 178, 184-86 (1979).

            “Courts have long and consistently affirmed that a collateral challenge,

   such as a § 2255 motion, may not be a surrogate for a direct appeal.” Lynn v.

   United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (citing United States v.

   Frady, 456 U.S. 152, 165 (1982)). “Under the procedural default rule, ‘a

   defendant generally must advance an available challenge to a criminal

   conviction or sentence on direct appeal or else the defendant is barred from

   presenting that claim in a § 2255 proceeding.’” McKay v. United States, 657

   F.3d 1190, 1196 (11th Cir. 2011) (quoting Lynn, 365 F.3d at 1234). “This rule

   generally applies to all claims, including constitutional claims.” Lynn, 365 F.3d




                                            4
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 5 of 14 PageID 228



   at 1234 (citing Reed v. Farley, 512 U.S. 339, 354 (1994)).

         A petitioner can avoid a procedural default by showing either (1) cause

   for and actual prejudice from the default, or (2) that “a constitutional violation

   has probably resulted in the conviction of one who is actually innocent.” Id.

   (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)). With respect to “cause

   and prejudice,” “to show cause for procedural default, [a petitioner] must show

   that some objective factor external to the defense prevented [him] or his counsel

   from raising his claims on direct appeal and that this factor cannot be fairly

   attributable to [the petitioner’s] own conduct.” Id. at 1235 (citing Smith v.

   Jones, 256 F.3d 1135, 1145 (11th Cir. 2001)). Petitioner must also show that

   “actual prejudice” resulted from the claim not being raised on direct appeal. Id.

   at 1234 (citing Bousley v. United States, 523 U.S. 614, 622 (1998)). The second

   exception, actual innocence, “is exceedingly narrow in scope as it concerns a

   petitioner's ‘actual’ innocence rather than his ‘legal’ innocence.” Johnson v.

   Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted). “To show

   actual innocence of the crime of conviction, a movant ‘must show that it is more

   likely than not that no reasonable juror would have found [him] guilty beyond

   a reasonable doubt’ in light of the new evidence of innocence.” McKay, 657 F.3d

   at 1196 (quoting Schlup v. Delo, 513 U.S. 298, 327, 115 S. Ct. 851, 130 L. Ed.

   2d 808 (1995)). The actual innocence exception is supposed to “remain ‘rare’ and

   … only be applied in the ‘extraordinary case.’” Schlup, 513 U.S. at 321.




                                           5
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 6 of 14 PageID 229



      III.   Discussion

         A. Grounds One through Five

         In Grounds One through Five, Petitioner challenges his conviction for

   Hobbs Act robbery. All five grounds generally revolve around the same theory:

   that there was insufficient evidence of a connection with interstate commerce.

   In Ground One, Petitioner claims that “[t]he Government failed to establish[ ]

   the foundation of [a] jurisdictional nexus of interstate commerce” because it

   “introduced insufficient evidence to establish the jurisdictional nexus for Hobbs

   Act robbery.” (Civ. Doc. 13 at 4). Petitioner also suggests that he did not know

   that his conduct affected interstate commerce and that the allegations in the

   Superseding Indictment were false. (Id. at 14). Petitioner claims that the owner

   of the tire store gave him permission to take the tire (id. at 15), and in support,

   he attaches a short statement from the owner that purportedly supports the

   allegation (Civ. Doc. 13-2; Civ. Doc. 13-3).

         In Ground Two, Petitioner “argues there was no evidence by the

   Government that could have establish[ed] proof that Petitioner violate[d]

   commerce.” (Id. at 5). In Ground Three, Petitioner claims that the “Government

   did not present the appropriate [elements] for a violation of interstate

   commerce” because it introduced no evidence “verifying that [Glover’s New and

   Used Tire Store] was actively, consistently involved or engaged in … interstate

   commerce.” (Id. at 7). In Ground Four, Petitioner claims that his conduct did




                                            6
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 7 of 14 PageID 230



   not interfere with interstate commerce because the tires from the store were

   “used products” and “secondhand goods” that did not pass through interstate

   commerce. (Id. at 8). In Ground Five, Petitioner argues he did not commit Hobbs

   Act robbery because the government failed to establish that Glover’s New and

   Used Tire Store was licensed to do business in the State of Florida. (Id. at 21).

         Petitioner’s claims are directly contradicted by his sworn statements

   during the plea colloquy. Petitioner admitted to taking a tire at gunpoint from

   Glover’s New and Used Tire Store, and admitted that he satisfied each element

   of Hobbs Act robbery, including the interstate commerce element. (Crim. Doc.

   59 at 21-25). Specifically, Petitioner admitted that as a result of the robbery,

   two tire store employees (V.R. and Y.C.) were transported for interviews and

   that “their absence from the business interrupted the engagement of Glover’s

   in interstate commerce while the investigation was proceeding that evening.”

   (Crim. Doc. 33 at 21-22; Crim. Doc. 59 at 23). Petitioner further admitted that

   before the robbery, “Glover’s had obtained inventory from outside the state of

   Florida and dealt in automotive parts manufactured outside the state of

   Florida.” (Crim. Doc. 33 at 22; Crim. Doc. 59 at 23). These facts were sufficient

   to establish that Petitioner’s conduct interfered with interstate commerce.

   United States v. Woodruff, 296 F.3d 1041, 1049 (11th Cir. 2002) (the interstate

   commerce element of Hobbs Act robbery was satisfied where the evidence

   “established that Discount Auto Parts engaged in interstate commerce by




                                           7
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 8 of 14 PageID 231



   purchasing various products and parts from outside the state of Georgia” and

   “that the robbery resulted in a depletion of the business’s assets.”).

         In addition, Petitioner waived the claims in Grounds One through Five

   when he knowingly and voluntarily pleaded guilty. “A defendant who enters a

   plea of guilty waives all nonjurisdictional challenges to the constitutionality of

   the conviction, and only an attack on the voluntary and knowing nature of the

   plea can be sustained.” Wilson v. United States, 962 F.2d 996, 997 (11th Cir.

   1992) (citation omitted). Petitioner’s allegations do not call into question the

   knowing and voluntary nature of his guilty plea. 2 It is true that a party cannot

   waive or forfeit the issue of subject matter jurisdiction, as Petitioner argues in

   the Reply brief. (Civ. Doc. 17 at 2-3); see also United States v. Cotton, 535 U.S.

   625, 630 (2002). However, the Eleventh Circuit has rejected the theory “that a

   failure of allegation or proof on an interstate-commerce element deprives the

   district court of jurisdiction.” Alikhani v. United States, 200 F.3d 732, 735 (11th

   Cir. 2000). Indeed, in United States v. Viscome, the Eleventh Circuit held that

   a defendant’s attack on the sufficiency of the evidence concerning the interstate


   2     In his Reply brief, Petitioner suggests for the first time that defense
   counsel “materially misrepresented the consequences of a plea agreement –
   including jurisdiction.” (Civ. Doc. 17 at 9). Petitioner waived this claim because
   he did not raise such a theory in the Second Amended § 2255 Motion, and a
   party may not raise new claims in a reply brief. Oliveiri v. United States, 717
   F. App’x 966, 967 (11th Cir. 2018); Snyder v. United States, 263 F. App’x 778,
   779-80 (11th Cir. 2008). In any event, the change-of-plea colloquy reflects that
   Petitioner’s decision to plead guilty was informed and voluntary.



                                           8
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 9 of 14 PageID 232



   nexus element was a non-jurisdictional defect that he waived by pleading guilty.

   144 F.3d 1365, 1370 (11th Cir. 1998). Likewise, by pleading guilty, Petitioner

   waived any argument that the evidence was insufficient to establish the

   interstate commerce element of Hobbs Act robbery.

         Moreover, Petitioner procedurally defaulted the claims in Grounds One

   through Five. The interstate commerce issue must be raised on direct appeal.

   While Petitioner waived the right to directly appeal his sentence (Crim. Doc. 33

   at 13-14), a voluntary appeal-waiver is not cause to excuse a procedural default.

   Garcia-Santos v. United States, 273 F.3d 506, 508 (2d Cir. 2001) (“a waiver of

   appeal provision in a plea agreement d[oes] not constitute ‘cause’ for failing to

   take a direct appeal.”); Giddens v. United States, No. 7:12-CV-90125, 2012 WL

   6628411, at *2 (M.D. Ga. Nov. 28, 2012) (collecting cases). Petitioner has failed

   to establish cause for or prejudice from the default. As a result, he may not seek

   relief on these grounds in a § 2255 motion. McKay, 657 F.3d at 1196; Lynn, 365

   F.3d at 1234.

         Nor can Petitioner get around the default under the actual innocence

   exception. Petitioner submits (for the second time) a short statement from Lisa

   Glover (a.k.a. Lisa Walker), the owner of Glover’s New and Used Tire Store, in

   which she states that Petitioner had permission to take the Michelin tire. (Civ.

   Doc. 13-2; see also Civ. Doc. 13-3). However, Ms. Glover’s statement is not “new

   evidence of innocence.” McKay, 657 F.3d at 1196 (quoting Schlup, 513 U.S. at




                                           9
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 10 of 14 PageID 233



    327). Petitioner has been in possession of the same statement since before his

    sentencing hearing, when he attached the statement to his sentencing

    memorandum. (Crim. Doc. 46-3). Nevertheless, Petitioner did not seek to

    withdraw his guilty plea. Indeed, defense counsel acknowledged at sentencing

    that “the acts that [Petitioner] committed constitute the crime to which he’s

    pled.” (Crim. Doc. 60 at 25).

           In any event, Ms. Glover’s statement does not establish that Petitioner

    is innocent of Hobbs Act robbery. As the United States rightly argues, Ms.

    Glover’s statement “is irrelevant.” (Civ. Doc. 14 at 13). When Petitioner pleaded

    guilty, he admitted that he entered the tire store on September 26, 2016, and

    told an employee, V.R., that he had come in for a Michelin brand tire because

    the business owed him money. (Crim. Doc. 59 at 21).

          When V.R. quoted him a price, Lester stated that he did not have
          to pay for it because of his business relationship with the owner.

          …. V.R. informed Lester that Lester would need to contact the
          owner of Glover’s so that V.R. could verify that Lester was
          permitted to take the tire. Lester responded “[expletive] that. I’m
          taking the tire.”

          Lester proceeded to load the Michelin brand tire into the bed of his
          pickup truck. V.R. attempted to take the tire back from Lester and
          Lester pulled a Taurus pistol from a holster on his waist, pointed it
          at V.R., and stated, “I’m taking the tire.”

          V.R., fearing that Lester would shoot him, backed away and did not
          stop Lester from taking the tire. Lester then left Glover’s.

    (Id. at 21-22).




                                           10
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 11 of 14 PageID 234



          As the United States points out, “Lester’s interaction was with V.R., an

    employee of Glover’s, not with the owner, Lisa Walker,” and when V.R.

    “informed Lester that he would need to verify that [Petitioner could take the

    tire], … Lester did not allow the employee to do so.” (Civ. Doc. 14 at 13) (citing

    PSR at ¶ 13). Instead,

          Lester forcefully took the tire from V.R., without verification of
          whether or not Lester could have the tire and then threatened force
          or violence on V.R. by pulling a loaded gun and pointing it at V.R.,
          making V.R. fear harm. [PSR at ¶ 13]. Lester left the business
          without paying for the tire before the information was verified and
          after pointing a loaded gun at an employee of Glover’s New and
          Used Tires. Id.

    (Civ. Doc. 14 at 13). Petitioner admitted that these facts were true at his change-

    of-plea hearing. (Crim. Doc. 59 at 24-25). He further stated that he freely waived

    the right to trial or to challenge the government’s evidence, acknowledged that

    he fully understood the Superseding Indictment, and admitted to the elements

    of Hobbs Act robbery. (Id. at 9-10, 24-25). Thus, Ms. Glover’s statement does not

    establish that Petitioner is innocent of Hobbs Act robbery. 3

          Accordingly, Petitioner’s claims for relief in Grounds One through Five

    are waived, procedurally defaulted, and meritless. Therefore, relief on these

    grounds is due to be denied.




    3    In light of the Court’s disposition, the Court need not address Petitioner’s
    remaining challenges to the Hobbs Act robbery conviction.



                                            11
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 12 of 14 PageID 235



          B. Ground Six

          Finally, Petitioner claims in Ground Six that there is no evidence that the

    firearm he was convicted of possessing was connected to interstate commerce.

    (Civ. Doc. 13 at 22). Petitioner further claims that the gun did not belong to

    him, but that police merely found it in a parking lot in a high crime area without

    proving the gun was his. (Id. at 22-23).

          Petitioner’s sworn statements during the change-of-plea colloquy directly

    refute these allegations. First, Petitioner admitted that the firearm he was

    convicted of possessing, a Taurus pistol, was manufactured in Brazil. (Crim.

    Doc. 33 at 18, 22; Crim. Doc. 59 at 24, 25). “The interstate nexus element of 18

    U.S.C. § 922(g) can be established by showing that the firearm was

    manufactured [outside of the state] in which it was ultimately possessed by the

    defendant.” United States v. Folk, 754 F.3d 905, 917 (11th Cir. 2014) (citing

    United States v. Clay, 355 F.3d 1281, 1287 (11th Cir. 2004)). Second, Petitioner

    admitted under oath that he possessed the Taurus pistol and used it to rob the

    tire store. (Crim. Doc. 33 at 18-19, 20-23; Crim. Doc. 59 at 21-26).

          “[T]he representations of the defendant, his lawyer, and the prosecutor

    at [a plea] hearing, as well as any findings made by the judge accepting the

    plea, constitute a formidable barrier in any subsequent collateral proceedings.”

    Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). Given that Petitioner’s

    admissions were made under oath, “he bears a heavy burden to show his




                                           12
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 13 of 14 PageID 236



    statements were false.” United States v. Rogers, 848 F.2d 166, 168 (11th Cir.

    1988) (per curiam). Petitioner’s self-serving allegations to the contrary are

    inadequate to carry that heavy burden. Thus, Ground Six does not merit relief.

       IV.   Conclusion


          The Court has considered each of Petitioner’s claims, but finds that none

    warrants relief under 28 U.S.C. § 2255. Therefore, it is hereby ORDERED:


          1. Petitioner Roderick R. Lester’s Second Amended Motion Under 28

             U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 13)

             is DENIED.

          2. The Clerk shall enter judgment in favor of the United States and

             against Petitioner, and close the file.


      CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
                    FORMA PAUPERIS DENIED

          IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate

    of appealability. A prisoner seeking a motion to vacate has no absolute

    entitlement to appeal a district court’s denial of his motion. 28 U.S.C. §

    2253(c)(1). Rather, a district court must first issue a certificate of appealability

    (COA). Id. “A [COA] may issue… only if the applicant has made a substantial

    showing of the denial of a constitutional right.” Id. at § 2253(c)(2). To make such

    a showing, Petitioner “must demonstrate that reasonable jurists would find the




                                            13
Case 3:18-cv-01076-TJC-JBT Document 18 Filed 04/20/20 Page 14 of 14 PageID 237



    district court’s assessment of the constitutional claims debatable or wrong,”

    Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

    U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve

    encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36

    (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Petitioner has

    not made the requisite showing in these circumstances. Because Petitioner is

    not entitled to a certificate of appealability, he is not entitled to appeal in forma

    pauperis.

            DONE AND ORDERED at Jacksonville, Florida this 20th day of April,

    2020.




                                                       TIMOTHY J. CORRIGAN
                                                       United States District Judge


    lc 19

    C:
    Counsel of record
    Pro se petitioner




                                             14
